Citation Nr: 1042762	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1963 to September 1967 and in the United 
States Army from April 1984 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which denied the Veteran's claim for a compensable 
rating.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible for 
his hearing loss, he has not submitted evidence of 
unemployability, or claimed to be unemployable.  The record does 
not indicate that the Veteran has claimed that he is unemployable 
because of his disability.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


FINDING OF FACT

VA audiometric testing revealed no worse than Level III hearing 
loss in the right ear and Level II hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  In a 
January 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The January 2007 letter also provided 
the Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires that 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 
at 1270.

The Veteran was notified in correspondence dated in June 2007 and 
December 2008 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in severity 
of particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with his claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
medical opinions obtained in this case are adequate as they were 
predicated on a substantial review of the record and medical 
findings and considered the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield, 19 Vet. App. at 121, 
rev'd on other grounds, 444 F.3d at 1328; see also 
Dingess/Hartman, 19 Vet. App. at 492-93.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  Id. at § 4.8.

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The Rating Schedule provides rating tables for the evaluation of 
hearing impairment.  Table VI assigns a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
percent speech discrimination and the puretone threshold average 
(the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Table VI 
Roman numeral designations for hearing impairment in each ear.  
Id.  When evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned in 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992). 
 
38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Each ear is evaluated separately.  Id.  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation from either Table VI or 
Table VIA, whichever results in the higher numeral. 38 C.F.R. § 
4.86(b) (2010).  That numeral is then elevated to the next higher 
Roman numeral.  Id.  Each ear is evaluated separately.  Id. 
 
Service connection for bilateral hearing loss was established in 
an April 2000 rating decision with an effective date of May 2000.  
The Veteran contends that he is entitled to an increased rating 
for his service-connected hearing loss.  Specifically, the 
Veteran asserts that his hearing loss has increased, that he has 
trouble distinguishing words in every day conversation, and that 
his tinnitus contributes to his difficulty hearing.  See December 
2006, February 2007, and December 2008 Statements.

In a September 2006 VA audiology consultation, the examiner 
reported that the Veteran's audiogram was "normal to mild 
through 2k sloping to a moderate combined snhl [sensorineural 
hearing loss] with recovery to normal at 8k and excellent 
discrim[ination] bilaterally."

The Veteran's wife provided a February 2007 statement in which 
she noted that the Veteran keeps the volume on the television too 
loud, is unaware when she is calling him outside, misunderstands 
words and names, and is unable to hear her unless she in the same 
room.  She also noted that the Veteran speaks loudly, especially 
when speaking on the telephone.

The Veteran was afforded a VA audiological examination in April 
2007.  The Veteran's puretone thresholds, in decibels, were found 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
45
LEFT
20
20
35
50
50

The average puretone threshold was shown as 32.5 decibels in the 
right ear and 38.75 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 88 percent in the right ear 
and 90 percent in the left ear.

 The Veteran was afforded a second VA audiological examination in 
August 2009.  The Veteran's puretone thresholds, in decibels, 
were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
50
LEFT
35
30
45
60
65

The average puretone threshold was shown as 41.25 decibels in the 
right ear and 50 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 80 percent in the right ear 
and 84 percent in the left ear.

In his December 2008 Formal Appeal to the Board, the Veteran 
asserted that he believed the audiological testing was inaccurate 
in that it did not duplicate the situations where he had the most 
difficulty hearing.  Specifically, the Veteran stated that he had 
difficulty hearing conversations when there was background noise 
or when he was in vehicle.  The Veteran also reported that the 
test did not account for his tinnitus in that his tinnitus seemed 
to increase at times, making it more difficult for him to hear.  
Additionally, the Veteran's representative asserted that the 
"Veteran contends that the sound proof booth does not represent 
true living conditions."  See September 2009 representative 
statement.  However, the Board notes that the Veteran's VA 
audiological examinations were conducted in compliance with 
38 C.F.R. § 4.85 in that the examinations were conducted by a 
state-licensed audiologist and included the Maryland CNC 
controlled speech discrimination test and a puretone audiometry 
test.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) 
("an appellant challenging the Secretary's policy concerning 
VA's audiological examination regulations would need to show that 
the policy is a plainly erroneous interpretation of, or is 
otherwise inconsistent with, VA's regulations.").

The Veteran was not shown to have puretone thresholds of 55 
decibels or more at the four specified frequencies (1000, 2000, 
3000, and 4000) in either ear.  While the Veteran was shown to 
have puretone thresholds of 30 decibels or less at 1000 Hertz at 
each ear, the Veteran did not have puretone thresholds of 70 
decibels or more at 2000 Hertz in either ear.  Thus, the 
provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment do not apply to either ear. 
 
The April 2007 VA audiometric findings, applied to Table VI, 
yield a numeric designation of II for the right ear (32.5 decibel 
puretone threshold average, and 88 percent speech 
discrimination), and a numeric designation of II for the left ear 
(38.75 decibel puretone threshold average, and 90 percent speech 
discrimination).  The  numeric designations for the right ear 
(II) along with the numeric designation for the left ear (II), 
entered into Table VII, produce a noncompensable (0 percent) 
evaluation for hearing impairment. 

The August 2009 VA audiometric findings, applied to Table VI, 
yield a numeric designation of III for the right ear (41.25 
decibel puretone threshold average, and 80 percent speech 
discrimination), and a numeric designation of II for the left ear 
(50 decibel puretone threshold average, and 84 percent speech 
discrimination).  The  numeric designations for the right ear 
(III) along with the numeric designation for the left ear (II), 
entered into Table VII, produce a noncompensable (0 percent) 
evaluation for hearing impairment. 
 
While the evidence of record may indicate that the Veteran's 
hearing has worsened, the Board emphasizes that disability 
ratings are derived by a mechanical application of the rating 
schedule.  See Lendenmann, 3 Vet. App. at 349.  Here, mechanical 
application of the rating schedule to the audiometric findings 
does not establish entitlement to a compensable disability 
evaluation.  Accordingly, the Board finds that the Veteran is not 
entitled to a higher initial evaluation for bilateral hearing 
loss. 

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. at 
455-56, the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Martinak, 
21 Vet. App. at 455-56.

In this case, the Veteran reported functional impairment in the 
inability to distinguish words on television and in normal 
conversation, hear well while driving or riding in a car, and a 
hard time understanding conversations where background noise is 
present.  See December 2006 and February 2007 statements.  While 
the VA examinations do not note whether the Veteran reported his 
specific hearing difficulties to the VA examiners directly, the 
VA examinations do indicate the Veteran's claims file was 
reviewed, including his December 2006 and February 2007 
statements.

The Board acknowledges the Veteran's testimony about how his 
hearing loss affects his daily life and his occupation.  With 
regards to the Veteran's assertion that the VA examinations were 
inadequate as they failed to adequately detect the impact the 
Veteran's disability had on his daily living, the Board finds 
that since the examinations met the requirements of 38 C.F.R. § 
4.85(a), and the Veteran has sufficiently described the impact 
his bilateral hearing loss has on his daily living, the 
examinations are adequate for rating purposes.  

In a September 2009 statement, the Veteran's representative 
requested that the Veteran's case be evaluated under an 
extraschedular rating; however, the Board finds that the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular scheduler 
rating standards.  See 38 C.F.R. § 3.321.  The current evidence 
of record does not demonstrate that the hearing loss has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.  Id.  While it is contemplated that the 
Veteran's hearing loss may have an adverse effect on 
employability, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairment in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  Id. at § 4.10.  Therefore, given the 
lack of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for a 10 percent 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


